 

 

 

U.S. DISTRICT COURT
EASTERN DISTRICT WI
UNITED STATES DISTRICT_EQURT
EASTERN DISTRICT OF WISCONSIN
21S FEB 20 © u: OU

UNITED STATES OF AMERICA, ecPHen o URIES
CLERK
Plaintiff, | i 9 CR
| -UR= 37
Vv. Case No.

42 U.S.C. § 408(a)(3)-(4)

CHARLES M. WILTBERGER II,
A.K.A. MARTY WILTBERGER,

Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
On or about July 2013 and continuing through on or about July 2018, in the State and
Eastern District of Wisconsin,

CHARLES M. WILTBERGER II,
A.K.A. MARTY WILTBERGER,

while having knowledge of the occurrence of an event affecting his continued right to Social
Security Disability benefit payments, under United States Code Title 42, Chapter 7, Subchapter
II, concealed and failed to disclose that event with an intent fraudulently to secure unauthorized
payments. Specifically, the defendant concealed and failed to disclose substantial gainful
activity.

All in violation of Title 42, United States Code, Section 408(a)(4).

Case 2:19-cr-00037-PP Filed 02/20/19 Page 1of3 Document 1
 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:
On or about March 10, 2014, in the State and Eastern District of Wisconsin,

CHARLES M. WILTBERGER II,
A.K.A. MARTY WILTBERGER,

made and caused to be made a false statement and representation of a material fact for use in
determining rights to payment under United States Code Title 42, Chapter 7, Subchapter II,
specifically, that he had not worked or been self-employed since February 2012, when, as he
then and there knew, he had worked since February 2012.

All in violation of Title 42, United States Code, Section 408(a)(3).

 

Case 2:19-cr-00037-PP Filed 02/20/19 Page 2 of 3 Document 1
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about January 17, 2017, in the State and Eastern District of Wisconsin,

CHARLES M. WILTBERGER II,
A.K.A. MARTY WILTBERGER,

made and caused to be made a false statement and representation of a material fact for use in
determining rights to payment under United States Code Title 42, Chapter 7, Subchapter II,
specifically, that he had not worked since 2006, when, as he then and there knew, he had worked
since 2006.

All in violation of Title 42, United States Code, Section 408(a)(3).

A TRU LL:

 
   

Dated: 2 120 10) 4

 

MATTHEW D. KRUEGER
United States Attorney

Case 2:19-cr-00037-PP Filed 02/20/19 Page 3 of 3 Document 1

 
